                          Case 1:19-cv-05762-DLC Document 6 Filed 06/21/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                          UNITED STATES DISTRICT COURT
                                                                               for the
                                                             Southern District
                                                           __________  DistrictofofNew York
                                                                                    __________

 Glenn Liou, Jessica McClain, Kristen Ruiz, Barbara Nelson, Charles Wiley,       )
 Evan Williams Frank Fuda, Harold Michael, Tiffni Altes, Jennifer Stephens,
 Christopher Derchin, Leroy Jacobs, Paula Leblanc, Rachel Parks, Theresa
                                                                                 )
 Andriulli, Harold Michael, Steve Altes, George Oldroyd, Charles Wiley, Jane     )
         Doe, individually and on behalf of all others similarly situated
                                                                                 )
                                Plaintiff(s)                                     )
                                                                                 )
                                     v.                                                  Civil Action No. 1:19-cv-05762-DLC
                                                                                 )
            Nestlé Dreyer’s Ice Cream Company                                    )
                                                                                 )
                                                                                 )
                                                                                 )
                              Defendant(s)                                       )

                                                           SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Nestlé Dreyer’s Ice Cream Company
                                               C/O THE CORPORATION TRUST COMPANY
                                               CORPORATION TRUST CENTER 1209 ORANGE ST
                                               WILMINGTON, DE 19801




           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Sheehan & Associates, P.C., 505 NORTHERN BLVD STE 311, GREAT NECK NY
                                               11021




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                           CLERK OF COURT


Date:
                                                                                                     Signature of Clerk or Deputy Clerk
                        Case 1:19-cv-05762-DLC Document 6 Filed 06/21/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-05762-DLC

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
